Title: From John Adams to John Jay, 18 July 1788
From: Adams, John
To: Jay, John


          
            Dear Sir
            Braintree July 18. 1788
          
          I am honoured with your Letter of the 4. of July and thank you for your friendly Congratulations on my Arrival.
          The Decision of the Convention at Poughkeepsie, is of very great Importance to this Nation, perhaps to Some others.— I am extreamly anxious, that, as the new Constitution has already proceeded to far, it Should be adopted kindly and cordially, by all the three that remain. a little time I hope will reconcile all.—
          Mrs Adams is very Sensible of the Honour of your Congratulations, and desires to present her best Respects with mine to you and Mrs Jay.
          With every Sentiment of / Esteem I am yours
          
            John Adams
          
        